OFFICE   OF THE   ATTORNEY     GENERAL     OF TEXAS
                               AUSTIN



                                                     Larch Q, 1939


iionorablk  Chfirlsyiockbart
State :'reemrer
kustin, T'eras




                                              of lrarch6, 1959, rrhero-
in you ask the Sol&w
                                                  n a deed or
                                                  noe cowpany to
                                                  4 state 0r
                                                  d Sot record in




                           ~rtlele~5919,Revised Statute!of Plmourl,



                     r OS the anitsd    St8tes or an fnstrummtality

         le hardly belime it naomrsary to d@mmina wk8t the
effeot, if any, would bo ff the note and deed of trtwt witk vddoh
We ore now oonosrn~d WQIVI b~neticlally owned by the State Or S%seoUri.
EOC. Ctorla: Lockhart,Larah 9, 1939, Page %


lor,       ang    ixmzilt;      Ircz   tax   because   of   S-ate   ovmersl;lp   extends ouly
CO     t:iUt     FF-Oi)SrZj’   AZilCh proptzrly
                                belcq;s to tte ::t.ote. Eocaparte
v. Xpptil Tax Ccurt, 26 L. Id. 054; 6; C. ;. 369.
          ia 34 ~xdcxtend,    t&e &qx!r5nteAdeAtof InsureAceor'the a
Stata c,?Ci:.:sourlT-6sotlAg only 1~ the capuclt~ of trustee, the
holder oi a iuAd for t&e securityof policy-holders. That state \
has EO dlreot  fiz:eAolal  iAterost in thefund, but its Interest la
rather one or pcllcy.
         If the aseumptionwhich we have made hsretn ia erroneou8,
kindly advise us.
         The instrumentshouId bear the stawpr provided by the Ad
before being accepted for rooord.
                                                            Your8 very truly




                                                                    Glenn R. Leris
                                                                         Xaalstult